     Case 3:19-cv-03650-MCR-HTC Document 42 Filed 11/16/20 Page 1 of 2

                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



BRIAN MARKEITH GAGE,
       Plaintiff,

v.                                            CASE NO. 3:19cv3650-MCR-HTC

WALTER CLEMMONS,
CAPTAIN JOHN DOE,
TIMOTHY STEPHENS,
       Defendants.

                                         /

                                 O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 9, 2020, ECF No. 41, which recommends that the

Defendant Clemmons’ motion to dismiss, ECF No. 30, as adopted by Defendant

Stephens, ECF No. 35, be granted. The parties have been given an opportunity to

file objections.

      Having considered the Report and Recommendation, and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:19-cv-03650-MCR-HTC Document 42 Filed 11/16/20 Page 2 of 2

                                                                         Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 41, is

        adopted and incorporated by reference in this Order.

     (2) Defendant Clemmons’ Motion to Dismiss, ECF No. 30, as adopted by

        Defendant Stephens, ECF No. 35, is GRANTED, for failure to exhaust.

     (3) The Clerk is directed to enter judgment in favor of Sergeant Stephens.

     (4) Plaintiff’s First Amended Complaint, ECF No. 9, is DISMISSED as there

        are no claims which remain pending against any defendant.

     (5) The Clerk is directed to close the file.

     DONE AND ORDERED this 13th day of November 2020.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3650-MCR-HTC
